ORDER

PER CURIAM.
Plaintiff originally filed suit in the small claims court seeking the return of property consisting of foreign currency and a birth certificate that was being held by Defendant. The small claims court entered judgment for Defendant. Plaintiff appealed to the circuit court which reversed the judgment in the small claims court and found that the property should be returned to Plaintiff. Defendant now appeals the judgment of the circuit court.
We have read the briefs and reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment is affirmed in accordance with Rule 84.16(b). Plaintiffs motion for compensation is denied.